Exhibit 10.3

 

June 2, 2009

 

Mr. Scott A. Anderson

994 Buffalo Ridge Road

Castle Rock, CO 80108

 

Dear Scott:

 

We are very pleased to offer you the position of Senior Vice President — Chief
Accounting Officer at HCP, Inc.  Your start date will be no later than July 1,
2009.   If you are unable to start by that date, this offer will be withdrawn.
 This offer is contingent upon the satisfactory completion of a background check
and other pre-employment screenings.  An Authorization and Disclosure Form is
attached for your review and signature.  We will notify you once the
pre-employment screenings have been completed.

 

Arrangements of your employment are as follows:

 

1.     Your base annual compensation is $275,000 paid on a semi-monthly basis. 
Your position is exempt.

 

2.     Your cash bonus for 2009 will be $200,000 unless you resign or are
discharged for misconduct prior to December 31, 2009. Thereafter, annual bonuses
are discretionary. Since discretionary bonuses are paid both for performance
during a year and for continued active service until the date the bonus is paid,
no discretionary bonus will be paid unless you are still actively employed at
the time bonuses are paid. Bonuses are typically awarded in the first quarter of
the year following the year for which performance is evaluated.

 

3.     Performance and compensation evaluations are performed on an annual
basis.

 

4.     You are eligible for three weeks of vacation per year, which begin
accruing upon employment.   Hours for your initial month will be pro-rated based
upon your start date.

 

5.     You are also eligible for four personal days per year, which begin
accruing upon employment.  Hours for your initial month will be pro-rated based
upon your start date.

 

6.     Upon employment, restricted common stock with a value of $250,000 (based
on the average closing stock price on the 10 trading days immediately preceding
your first day) will be awarded to you.  This is a “one-time” grant in the
context of joining HCP.  This stock is subject to a pro rata five year annual
vesting schedule.

 

7.     On the first of the month following date of employment (or coincident
with the date of employment if such date is the first business day of the month)
you will be eligible for the following benefits to the extent provided to
regular employees of HCP: medical, dental, vision, life and disability insurance
and eligible to contribute to the 401(k) Plan.  Additionally, on the first of
the month following 90 days of employment, you will be eligible to participate
in the Section 125 Cafeteria Plan’s Health Care & Dependent Care Flexible
Spending Plan.  You will become eligible to receive the company matching
contribution for the 40l (k) Plan on the first of the month following three
months of employment.

 

--------------------------------------------------------------------------------


 

8.     HCP will reimburse you for actual documented relocation expenses as set
forth in the attached addendum, but not to exceed $150,000. If not previously
utilized, relocation benefits will expire in their entirety after 18 months from
your start date.

 

9.     HCP will provide a reasonable “gross-up” for tax purposes on reimbursed
expenses provided for in paragraph 8 and such gross-up will not be subject to
the $150,000 cap.

 

You understand that you will be an employee at will and that you may quit or be
transferred, reassigned, promoted, suspended, demoted and/or discharged at any
time with or without cause and with or without prior notice.  No other promises
or representations have been made to you.

 

You will also be required to sign an agreement that any employment dispute will
be subject to arbitration.  Attached is the agreement for your review.

 

Scott, once you have had a chance to review the foregoing, please sign the
enclosed copy of this letter, and return under confidential cover to me.

 

 

Kind regards,

 

/s/Thomas M. Herzog

 

 

 

Thomas M. Herzog

 

Executive Vice President – Chief Financial Officer

 

 

 

I agree to accept employment with HCP on this basis. I agree that no other
promises or representations have been made to me relating to my employment other
than those set forth in writing above.

 

Accepted by:

/s/Scott A. Anderson

 

 

 

Dated:

June 2, 2009

 

 

 

Attachments

 

 

2

--------------------------------------------------------------------------------


 

Addendum to Offer Letter

Reimbursable Relocation Expenses

 

1.     Movement (packing, unpacking, transportation, and insurance) of household
goods and personal effects.

 

2.     Transportation of up to two automobiles.

 

3.     Temporary storage of household goods and personal effects.

 

4.     Temporary rental and commuting (between Denver and Southern California)
until the earlier of  12 months after your start date or 60 days after the sale
of your primary residence.

 

5.     Normal closing costs of buying and selling primary residences (including
broker’s commission, legal, title, inspection, transfer taxes/documentary
stamps, survey, recording, notary, credit report, appraisal and loan
origination/discount points).

 

6.     New residence utility connection fees.

 

--------------------------------------------------------------------------------